DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1, the claim recites “..such that a portion of the side wall of the catheter is folded over and cured around the one or more wireless piezoelectric bands…defines a folded portion” in lines 9-10.  The definition of “folded” is something that is bent over on itself so that one part of it covers another or that a part is doubled or laid over another part.  A “folded portion” is therefore interpreted as a portion of the catheter which has a part which is bent over on itself or a part that is doubled or laid over another part.  However, the specification makes no mention of a portion of the side wall being “folded” over and a “folded” portion and instead discloses a method of manufacturing an ultrasonic catheter, wherein “…the method may also include placing one or more echogenic components 30 onto the distal end 24 of the catheter 14 and heating the distal end 24 of the catheter 14 until a portion 33 of the distal end 24 melts and cures over the one or more echogenic components”.  Thus, the specification does support a method of manufacturing an ultrasonic catheter wherein the distal end of the catheter can be heated and melts (i.e. liquefies) and cures (i.e. undergoes a chemical processing to harden) over the one or more echogenic components, thus forming a portion that has been formed by melting and curing, but does not support that the side wall of the catheter is “folded over” and the formed portion is a “folded” portion.  The claim therefore fails to comply with the written description requirement.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. (US Pub No. 2011/0066073) in view of Kuraguntla (US Pub No. 2014/0214149) and Gelfand et al. (US Pub No. 2013/0310823).
With regards to claim 1, Kuiper et al. discloses an ultrasonic over-the-needle catheter assembly, comprising:
a conductive needle (35) (paragraph [0111], referring to the needle (35) which is a “hollow metal needle”, and thus inherently conductive as metal is conductive);
a catheter mounted coaxially around the conductive needle (paragraphs [0061]-[0062], referring to the biopsy device comprising a hollow shaft, e.g., a catheter, adapted to receive a needle; paragraph [0111]; Figures 3-4), 
the catheter comprising a side wall (45) that extends from a proximal end to a distal end having a distal-most tip, the side wall defining a lumen (43) extending from the proximal end to the distal end, the lumen configured to deliver a treatment fluid from the proximal end to the distal end (paragraph [0108], referring to the shaft (25) comprising a side wall and inner space (43); paragraph [0111], referring to the shaft (25) being a “hollow” shaft and thus has an empty space that would be capable of delivering any fluid, including treatment fluid, from the proximal end to the distal end; Figures 3-4, note that the shaft 25 has a side wall); 
one or more wireless piezoelectric elements (27) positioned circumferentially around the lumen and embedded within the side wall of the lumen of the catheter such that an embedded portion is defined, the embedded portion extending from the distal-most tip of the catheter to a location between the proximal end and the distal end of the catheter, wherein the one or more piezoelectric elements enhance ultrasonic imaging of the catheter (paragraph [0027], referring to the transducer element comprising piezoelectric transducer elements; paragraphs [0098], [0112], referring to the transducer element (27) being for emitting and/or receiving ultrasound waves (i.e. enhance ultrasonic imaging of the catheter) and embedded in the shaft (25); paragraph [0120], referring to the analyzing unit (77) being coupled via a cable (76), “alternatively via electrical conductors or wireless connection, with at least one of the transducer elements (27)…”, and therefore the piezoelectric elements can be wireless; see Figure 3b, note that the transducer element (27) is embedded within the side wall of the catheter; Figure 4, note that a transducer element (27) is located at the distal-most tip of the catheter (25) and transducer elements (27) are positioned around the circumference (i.e. circumferntially) around the lumen (i.e. hollow region) of the catheter; see Figure 6, note that the cable (76) is optional, since, as set forth in paragraph [0120], the analyzing unit (77) may be coupled to the transducer elements via a “wireless connection”, which would then render the transducer elements to be wireless),
a stimulator assembly (i.e. actuator) for activating the one or more wireless piezoelectric elements (paragraphs [0056], [0064]).
However, Kuiper et al. do not specifically disclose that the piezoelectric elements are piezoelectric bands, wherein the embedded portion has a wall thickness greater than a wall thickness of remaining portions of the catheter.
Further, Kuiper et al. do not specifically disclose that activating the one or more wireless piezoelectric bands is through the conductive needle when the catheter is inserted into a patient.  
Kuraguntla et al. disclose a medical device for monitoring a characteristic of fluid flow, wherein the medical device comprise a piezoelectric or doppler sensor which is insulated from contact with fluid flowing through the lumen (paragraphs [0013]-[0014], [0017], [0085]).  A sensor element can be coupled to the hollow conduit of the medical device with an additional layer sealingly coupled over the sensor so it preferably limits exposure of the sensor to bodily fluid and/or tissue, wherein the additional layer may be from the same material that is being used in the hollow conduit which is beneficial from both a manufacturing and sensor function standpoint as the sensor may see improved functioning from this because of lower impedance mismatch between the sealing layer and the conduit (paragraph [0079]).  The sensor can comprise a plurality of sensors disposed circumferentially around the device or can comprise a plurality of discrete sensors disposed circumferentially along the device (paragraphs [0092]-[0093], see Figure 5, sensors (13, 14) are depicted as wireless and as bands (i.e. piezoelectric bands since the sensor is a piezoelectric sensor) positioned circumferentially around the lumen of device; see Figure 6, wherein sensing elements (15, 16) form discrete piezoelectric bands positioned circumferentially around the lumen of the device).  As seen in Figure 21B, the sensing element (48) can be coupled to the outer surface (i.e. side wall) of the device with a layer of material (6, which as noted in paragraph [0079], can be the same material as the side wall of the device), such that it appears to correspond to a portion (i.e. embedded portion) having a wall thickness greater than a wall thickness of remaining portions of the device (paragraph [0078]; Figure 21B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the piezoelectric elements of Kuiper et al. be piezoelectric bands, wherein the embedded portion has a wall thickness greater than a wall thickness of remaining portions of the catheter, as taught by Kuraguntla et al., in order to provide an alternative and effective technique for limiting exposure of the sensor to bodily fluid and/or tissue and further to provide improved sensor functioning because of lower impedance mismatch between the sealing layer and the device (paragraph [0079]).
Furthermore, it is noted that the piezoelectric bands of Kuraguntla et al. are wireless (see Figures 5-6, 21B).  If Kuiper et al. is viewed as not teaching “wireless” piezoelectric sensing elements, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the piezoelectric elements of Kuiper et al. with a wireless piezoelectric band, as taught by Kuraguntla et al., as the substitution of one known type of piezoelectric sensor for another yields predictable results (i.e. providing sensing of tissue properties, such as flow, etc.) to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.   
However, the above combined references do not specifically disclose that activating the one or more wireless piezoelectric bands is through the conductive needle when the catheter is inserted into a patient.  
Gelfand et al. disclose an interstitial ultrasound ablation needle which can be incorporated into a catheter having a needle sheath, wherein the needle comprises a hypotube (391) with a sharpened distal tip (392) (paragraph [0230]-[0231]; Figure 22).  The needle further comprises a piezoelectric crystal (395) connected to an insulated center conductor (396) that is connected to an electrical connector at a proximal region of the catheter for connection to an ultrasound power generator (paragraph [0231]).  The piezoelectric crystal (395) electrically connects with the hypotube (391) and thus the hypotube (391) acts as a conductor and is connected to the electrical connector at the proximal region of the catheter for connection to the ultrasound power generator (i.e. “stimulator assembly”) and further the piezoelectric crystal (395) electrically connects with a stripped portion of the center conductor (396) (paragraph [0231]; note that a stimulator assembly (“ultrasound power generator”) powers/activates the piezoelectric components (395) through the conductive needle (391, 396); Figure 22).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the activating of the one or more wireless piezoelectric components of Abraham be through the conductive needle, as taught by Gelfand et al., as activating piezoelectric components through the conductive needle is a known, effective alternative for wirelessly activating/powering piezoelectric components.  That is, using the known technique of activating one or more wireless piezoelectric components, as desired by Abraham, by activating through the conductive needle, as taught by Gelfand et al., would have been obvious to one of ordinary skill in the art.  
With regards to the limitation that the one or more wireless piezoelectric components are embedded within the side wall of the omen of the catheter “such that a portion of the side wall of the catheter is folded over and cured around the one or more wireless piezoelectric bands”, thus defining a “folded” portion, the limitation is directed to a product by process limitation.  Therefore, the product covered by the limitation is not expressly limited by the process steps (i.e. embedding the one or more piezoelectric components by folding over the portion of the catheter over and curing around the one or more wireless piezoelectric components) set forth in the claim.  The product may be limited by elements that can be implied from the steps.  The claimed product appears to be the same as the prior art since both provide for the one or more piezoelectric components to be embedded within the side wall of the lumen of the catheter. Regardless of whether the one or more piezoelectric bands are embedded within the side wall such that a portion of the catheter is folded over and cured around the one or more wireless piezoelectric bands, or embedded such that the one or more piezoelectrics components are placed in the side wall lumen such that the bands form an integral part of the side wall, as in Kuiper et al. and in Kuraguntla et al., the product itself appears to be the same.  Thus, the above combined references meet the limitation.  See MPEP 2113.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. in view of Kuraguntla et al. and Gelfand et al. as applied to claim 1 above, and further in view of Ong et al. (“Engineered Piezoelectricity in Graphene”, 2012).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the one or more wireless piezoelectric bands comprise at least one of graphene.
Ong et al. disclose engineering piezoelectricity into graphene by chemical doping a sheet of graphene, which has potential to bring dynamical control to nanoscale electromechanical devices (Abstract; pg. 1388, left column, top paragraph).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute one piezoelectric component of the above combined references with another piezoelectric component comprising graphene, as taught by Ong et al., as the substitution of one known piezoelectric material/component for another yields predictable results to one of ordinary skill in the art and to further provide dynamical control to nanoscale electromechanical devices (Abstract).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. in view of Kuraguntla et al., Gelfand et al. and Ong et al. as applied to claim 6 above, and further in view of Cheng et al. (US Pub No. 2015/0038378).
With regards to claim 7, as discussed above, the above combined references meet the limitations of claim 6.  
However, though Ong et al. do disclose a graphene sheet (Abstract), the above combined references do not specifically disclose that the graphene comprises at least one of a graphene coating or a graphene strip.
Cheng et al. disclose a graphene biosensor that may be arranged on the distal end of a catheter, wherein the graphene bio sensor comprises graphene strips (Abstract; paragraphs [0066], referring to “the term “graphene sheet” includes an array of graphene strips…”; paragraph [0083]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the graphene comprise at least one of a graphene coating or a graphene strip, as the above combined references require a graphene sheet and Cheng et al. teaches an effective technique for providing a graphene sheet which can be arranged on a catheter by providing the sheet using graphene strips (Abstract; paragraph [0066]).  That is, using the known technique for providing a graphene sheet, as desired by the above combined references, by using an array of graphene strips, as taught by Cheng et al., would have been obvious to one of ordinary skill in the art.  

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. in view of Kuraguntla et al. and  Gelfand et al. as applied to claim 1 above, and further in view of Cooper et al. (US Pub No. 2002/0042564).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  
However, they do not specifically disclose that the one or more piezoelectric bands comprise at least one or more ceramic crystals.
Cooper et al. disclose a transducer assembly attached to a flexible elongate member, wherein the transducer assembly comprises a piezo-ceramic crystal (paragraphs [0092]-[0093]; Figure 6A).  
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to substitute the one or more piezoelectric material of the above combined references with piezoelectric material comprising of one or more ceramic crystals (i.e. piezo-ceramic crystal), as taught by Cooper et al., as the substitution of one known piezoelectric material/component for another yields predictable results to one of ordinary skill in the art (i.e. piezo-ceramic crystal would be expected to perform same sensing functions as the piezoelectric material of the combination).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.
With regards to claim 8, Kuraguntla et al. disclose that the one or more ceramic crystals comprise any one of or a combination of the following shapes: ring-shaped (see Figure 5-6).  Note that Cooper et al. also disclose that the crystals comprise a ring-shaped or cylinder shape (see Figure 6A of Cooper et al.). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kuiper has been introduced to teach a piezoelectric element embedded within the side wall of the lumen of the catheter, wherein the embedded portion extends from the distal-most tip of the catheter, etc., and Kuraguntla has been introduced to teach piezoelectric bands positioned circumferentially around the lumen and embedded within the side wall of the catheter.
With regards to the written description rejection, Applicant asserts that the definition of “fold” is a part doubled or laid over another part and points to Figure 10 as support for the “folded portion” as it depicts a portion that is bent over on itself so that one part of it covers another.  
However, Examiner notes that, though Figures may be relied upon for providing support for claimed features, the limitation “such that a portion of the side wall of the catheter is folded over and cured around the one or more wireless piezoelectric bands and defines a folded portion” is directed to a product by process limitation.  The limitation “such that a portion of the side wall of the catheter is folded over and cured…” describes process steps for forming/defining the “folded” portion.  The drawing of the product (i.e. catheter) depicted in Figure 10 does not provide support for the process steps involved in forming the portion of the catheter with the embedded sensor.  As the specification and drawings are silent with regards to the side wall of the catheter being “folded” over and defining a “folded” portion, and further the specification provides support that a distal end is heated until a portion of the distal end melts and cures over the piezoelectric components, Examiner maintains the rejection of claim 1 as failing to comply with the written description requirement.  Examiner emphasizes that to heat and melt (i.e. liquefy) a portion is different than folding over a portion and therefore it appears that the portion depicted in Figure 10 is a portion that has been heated, melted and cured rather than a “folded” (i.e. bent over/laid over) portion.  The 35 USC 112(a) rejection is therefore maintained.  
With regards to Kuraguntla, Applicant argues that Kuraguntla does not teach or suggest one or more wireless piezoelectric bands positioned circumferentially around the lumen.  
Examiner respectfully disagrees and refers Applicant to the above rejection, in particular pointing to Figures 5-6 and 21B of Kuraguntla which depicts wireless piezoelectric bands positioned circumferentially around the lumen and defining a portion (i.e. “folded” portion) having a wall thickness greater than a wall thickness of remaining portions of the device.  
With regards to Applicant’s assertion that the prior art fails to teach the limitations directed to the side wall of the catheter being folded over and cured around the one or more wireless piezoelectric bands, Examiner refers Applicant to the above rejection wherein the limitation is addressed as being directed to a product by process limitation. Regardless of whether the one or more piezoelectric bands are embedded within the side wall such that a portion of the catheter is folded over and cured around the one or more wireless piezoelectric bands, or embedded such that the one or more piezoelectrics components are placed in the side wall lumen such that the bands form an integral part of the side wall, as in Kuiper et al. and in Kuraguntla et al., the product itself appears to be the same.  Thus, the above combined references meet the limitation.  See MPEP 2113.
The claims therefore remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793